Citation Nr: 0631468	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to January 
1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Procedural history

In an unappealed August 1996 RO rating decision, the RO 
denied the veteran's initial claims of entitlement to service 
connection for back and right ankle disabilities. 

In the May 2003 rating decision which for the basis for the 
veteran's appeal, the RO held that new and material evidence 
had not been received which was sufficient to reopen 
previously denied claims.  

The veteran testified at a personal hearing which was held in 
April 2004 at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In March 2006, the veteran's claim was advanced on the 
Board's docket due to severe financial hardship.  See 38 
C.F.R. § 20.900(c) (2006).

In an April 2006 decision, the Board reopened the claims of 
entitlement to service connection for a back disability and a 
right ankle disability and remanded those claims for further 
development.  After this was accomplished, a supplemental 
statement of the case (SSOC) was issued in July 2006 by the 
VA Appeals Management Center (AMC) which denied service 
connection for a back disability and a right ankle 
disability.  The issues of service connection for a back 
disability and for a right ankle disability are once again 
before the Board.

Issue not on appeal

In the May 2003 rating decision, the RO also held that new 
and material evidence had not been received which was 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a bilateral eye disability.  In its 
April 2006 decision, the Board declined to reopen the claim 
of service connection for a bilateral eye disability.  That 
matter has therefore been resolved, and the issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2005) 
[finality of Board decisions].


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran's 
current back disability is related to in-service findings of 
muscle strain in the lower back and complaints of low back 
pain.

2.  Competent medical evidence indicates that the veteran's 
current right ankle disability is related to an in-service 
right ankle sprain.


CONCLUSIONS OF LAW

1.  A back disability was incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right ankle disability was incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability and for a right ankle disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

VCAA letters were sent to the veteran and to his 
representative by the RO and by the AMC in January 2003 and 
June 2006, respectively.  The veteran and his representative 
have not contended that VCAA notice was in any way 
inadequate.  

As is discussed below, the two issues which are being decided 
on the merits have resulted in allowances of service 
connection.  The veteran has already been provided with 
appropriate notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006) in an enclosure to the June 2006 letter from the 
AMC.  The veteran was provided with specific examples of the 
types of evidence as to any disability rating to be assigned, 
as well as evidence he could submit as to any effective date 
to be assigned.  To the extent that any additional notice 
need be provided to the veteran, the Board is confident that 
such will be done by the RO.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

1.  Entitlement to service connection for a back disability.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
back disability.  A June 2006 VA examiner diagnosed chronic 
lumbar strain.  [X-rays of the lumbar spine taken in 
conjunction with the June 2006 VA examination were normal.]  
Hickson element (1) is satisfied.

Moving to Hickson element (2), service medical records reveal 
that in August 1989 the veteran complained of back pain and 
that the assessment was rule out mild muscle spasm.  In 
August 1990, the veteran complained of middle back pain, and 
the assessment was a muscle spasm.  In October 1992, the 
assessment was muscle strain in the lower back.  During an 
October 1992 physical examination, the veteran reported a 
history of recurrent back pain.  Physical examination found 
no abnormalities of the spine, but it was noted that the 
veteran had a two year history of occasional non-radiating 
lumbar pain.  In October 1993, an assessment of back pain was 
made.  Therefore, Hickson element (2) is satisfied.

As to Hickson element (3), medical nexus, the question which 
must be answered by the Board is whether the in-service 
findings of muscle spasm and strain in the back and thoracic 
strain/sprain and the in-service complaints of low back pain 
are related to his current low back disability.  In 
approaching this task, the Board is aware of the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [in the 
absence of specific medical evidence, the Board may not rely 
on its own unsubstantiated medical opinion].  With respect to 
this issue, there is competent medical evidence of record.  
The June 2006 VA examiner opined that it is at least as 
likely as not that the veteran's current back disability is 
related to his military service.  The Board observes that in 
connection with this opinion the VA examiner reviewed the 
veteran's claims file.  

This medical opinion, fairly read, is sufficient to establish 
a nexus between the veteran's current low back disability and 
the in-service finding of muscle strain in the lower back and 
complaints of low back pain.  There is no competent medical 
evidence indicating that the veteran's current low back 
disability is not related to the in-service finding of muscle 
strain in the lower back and complaints of low back pain.

After having carefully reviewed the evidence, it is the 
Board's conclusion that the veteran's current back disability 
was present in service.  Hickson element (3) has therefore 
also been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for a back disability.  Accordingly, the Board 
concludes that the relevant and probative evidence of record 
establishes that his back disability was incurred in service.  
The benefit sought on appeal is accordingly allowed.

2.  Entitlement to service connection for a right ankle 
disability.

With respect to Hickson element (1), current disability, the 
June 2006 VA examiner diagnosed chronic right ankle sprain.  

Service medical records reflect that in August 1989 the 
veteran complained of right ankle pain and that the 
assessment appeared to be mild ankle sprain. In August 1991, 
the veteran was treated for a right ankle sprain.  Therefore, 
Hickson element (2) is satisfied.

As to Hickson element (3), medical nexus, the June 2006 VA 
examiner opined that it is at least as likely as not that the 
veteran's current right ankle disability is related to his 
military service.  There is no competent medical evidence to 
the contrary.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for a right ankle disability.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that his right ankle disability was 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a back disability is granted.

Service connection for a right ankle disability is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


